----
   ---.--------~:--·--------




              DISMISS; Opinion Filed January 16, 2013.




                                                            In The
                                                 Qiourt of Appeals
                                       llift}f ili.strid of Wexa.s at ilalla.s
                                                     No. 05-11-01339-CV


                               IN THE INTEREST OF J.B.T., M.H.T., AND P.L.T., CillLDREN


                                     On Appeal from the I 99th Judicial District Court
                                                  Collin County, Texas
                                          Trial Court Cause No. l99-5469S:.07


                                            MEMORANDUM OPINION
                                          Before Justices Moseley, Francis, and Lang


                      Before the Court is the joint motion to dismiss the appeal filed by the parties. The parties

              have reached a settlement and request the appeal be dismissed. We GRANT the motion. Pursuant

              to the agreement of the parties, we DISMISS the appeal. Costs are taxed against appellant Joseph

              B. Taylor. TEX. R. APP. P. 42.1(a), (d). We DIRECT the Clerk to issue the-mandate forthwith.




                                                            PER CURIAM




              lll339F.P05
                                  Qiourt of 1\.pp.eal.s
                       lf.ift}! ji)i.strict of w.exa.s at ji)alla.s

                                      JUDGMENT
IN THE INTEREST OF J.B.T., M.H.T.,                Appeal from the 199th Judicial District
AND P.L.T., CHILDREN                              Court of Collin County, Texas. (Tr.Ct.No.
                                                  199-54695-07).
No. 05-11-0 1339-CV                               Opinion delivered by Justice Moseley,
                                                  Justices Francis and Lang participating.


       In accordance with this Court's opinion of this date, this appeal is DISMISSED. It is
ORDERED that appellee Monica M. Taylor recover her costs of this appeal from appellant Joseph
B. Taylor.


.Judgment enter~d January 16, 2013.